DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on August 20, 2021 is acknowledged.
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 20, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020; February 10, 2021; July 20, 2021; September 22, 2021; and November 2, 2021 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities: claims 1-15 are missing status identifiers.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0291275 A1 to Kadowaki et al. (hereinafter “Kadowaki”).

Referring to Applicant’s independent claim 1, Kadowaki teaches a polishing pad (See Abstract), which comprises a polishing layer comprising a polyurethane-based resin (pars. [0020], [0050]), wherein the polyurethane-based resin comprises a diisocyanate (par. [0046]), a polyol (pars. [0037-45]), and a multifunctional low-molecular-weight compound as polymerization units (par. [0047]), the multifunctional low-molecular-weight compound has a molecular weight of 300 or less (par. [0047]). The molecular weight range taught by Kadowaki renders obvious Applicant’s claimed range. The molecular weight range taught by Kadowaki lies within Applicant’s claimed range of “500 or less”. MPEP 2144.05 [R-10.2019] (I) The teaching “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Kadowaki.  Kadowaki teaches a polishing pad whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad.  For this reason, the teaching “the polishing layer has a swelling ratio of 100% to 

Referring to Applicant’s claim 2, Kadowaki teaches the polyurethane-based resin comprises the multifunctional low-molecular-weight compound reacted with the diisocyanate; and the polymerization chains crosslinked by the multifunctional low-molecular-weight compound (pars. [0020], [0046-47], [0050]).

Referring to Applicant’s claim 4, Kadowaki teaches the multifunctional low-molecular-weight compound comprises ethylenediamine (par. [0047]).

Referring to Applicant’s claim 9, the teaching “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Kadowaki.  Kadowaki teaches a polishing whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad.  For this reason, the teaching “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Kadowaki.

Referring to Applicant’s claim 10, Kadowaki teaches the polishing layer has a hardness of 55 or more (par. [0060]). The hardness range taught by Kadowaki renders obvious Applicant’s claimed range. The hardness range taught by Kadowaki overlaps and shares the lowest endpoint of Applicant’s claimed range of “55 Shore D to 65 Shore D”. MPEP 2144.05 [R-10.2019] (I) The teaching the polishing layer has “a tensile strength of 10 N/mm2 to 25 N/mm2, and an elongation of 50% to 150%” are inherent within and/or obvious in light of the teachings of Kadowaki.  Kadowaki teaches a polishing whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad. In addition, the polishing layer of Kadowaki exhibits and possesses a hardness whose range lies within Applicant’s claimed range. MPEP 2121.01 [R-10.2019] (I) For this reason, the teaching the polishing layer has “a tensile strength of 10 N/mm2 to 25 N/mm2, and an elongation of 50% to 150%” are inherent within and/or obvious in light of the teachings of Kadowaki.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0342641 A1 to Shimizu (hereinafter “Shimizu”).

Referring to Applicant’s independent claim 1, Shimizu teaches a polishing pad (See Abstract), which comprises a polishing layer comprising a polyurethane-based resin (par. [0021]), wherein the polyurethane-based resin comprises a diisocyanate (pars. [0023], [0039-40]), a polyol (pars. [0021], [0043-44]), and a multifunctional low-molecular-weight compound (par. [0045]) as polymerization units, the multifunctional low-molecular-weight compound has a MPEP 2144.05 [R-10.2019] (I) The teaching “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Shimizu.  Shimizu teaches a polishing pad whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad.  In addition, Shimizu teaches the polishing pad is fabricated via a curative process that is identical or substantially identical to method of fabricating Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II) For this reason, the teaching “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Shimizu.

Referring to Applicant’s claim 2, Shimizu teaches the polyurethane-based resin comprises the multifunctional low-molecular-weight compound reacted with the diisocyanate (pars. [0021], [0027], [0057-69]); and the polymerization chains crosslinked by the multifunctional low-molecular-weight compound (pars. [0021], [0027], [0057-69]).

Referring to Applicant’s claim 3, Shimizu teaches the multifunctional low-molecular-weight compound comprises 3 functional groups at the terminal (par. [0045]; the trimethylolpropane of Shimizu is equivalent to Applicant’s claim term “multifunctional low-molecular-weight compound”), and the functional group is a hydroxyl group (par. [0045]). The MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Shimizu teaches the multifunctional low-molecular-weight compound comprises at least one selected from the group consisting of glycerin (par. [0045]), trimethylolpropane (par. [0045]), diethanolamine (par. [0045]), and diethylenetriamine (par. [0045]).

Referring to Applicant’s claim 5, Shimizu teaches the polyurethane-based resin is one obtained by curing a urethane-based prepolymer (pars. [0057-69]), and the urethane-based prepolymer comprises the diisocyanate, the polyol, and the multifunctional low-molecular-weight compound as polymerization units (pars. [0057-69]).

Referring to Applicant’s claim 6, Shimizu teaches the urethane-based prepolymer comprises the multifunctional low-molecular-weight compound in an amount of 1.5% to 3.4% by weight based on the weight of the urethane-based prepolymer (See Table 1, Examples 1-6). The exemplary multifunctional low-molecular-weight compound amounts taught by Shimizu render obvious Applicant’s claimed range. The exemplary multifunctional low-molecular-weight compound amounts taught by Shimizu lie within Applicant’s claimed range of “0.1% to 5%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Shimizu teaches the urethane-based prepolymer comprises an unreacted diisocyanate in an amount of 5% by weight to 8% by weight based on the total weight of the diisocyanate (pars. [0022], [0052]). The unreacted diisocyanate amount in weight percent taught by Shimizu renders obvious Applicant’s claimed range. The unreacted diisocyanate amount in weight percent taught by Shimizu shares the highest endpoint of Applicant’s claimed range of “0.1% by weight to 5% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Shimizu teaches the urethane-based prepolymer comprises an unreacted NCO group in an amount of 5% by weight to 8% by weight based on the weight of the urethane-based prepolymer (pars. [0022], [0052]).  The unreacted NCO group weight percent taught by Shimizu renders obvious Applicant’s claimed range.  The unreacted NCO group weight percent taught by Shimizu lies within and shares the lowest endpoint of Applicant’s claimed range of “5% by weight to 10% by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, the teaching “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Shimizu.  Shimizu teaches a polishing pad whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad.  In addition, Shimizu teaches the polishing pad is fabricated MPEP 2112.01 [R-10.2019] (I),(II) For this reason, the teaching “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Shimizu.

Referring to Applicant’s claim 10, Shimizu teaches the polishing layer has an exemplary tensile strength of 23.3 MPa (See Table 1, Example 1; 1 N/mm2 = 1 MPa) and exemplary elongation percentages of 125% and 147% (See Table 1, Examples 1 and 4). The exemplary tensile strength and elongation percentages taught by Shimizu render obvious Applicant’s claimed ranges. The exemplary tensile strength taught by Shimizu lies within Applicant’s claimed range of “10 N/mm2 to 25 N/mm2”. MPEP 2144.05 [R-10.2019] (I) The exemplary elongation percentages taught by Shimizu lie within Applicant’s claimed range of “50% to 150%”. MPEP 2144.05 [R-10.2019] (I) The teaching the polishing layer has “a hardness of 55 Shore D to 65 Shore D” is inherent within and/or obvious in light of the teachings of Shimizu.  Shimizu teaches a polishing pad whose polyurethane-based resin comprises a diisocyanate and a multifunctional low-molecular-weight compound, including a molecular weight range, that are identical or substantially identical to Applicant’s claimed polishing pad.  In addition, Shimizu teaches the polishing pad is fabricated via a curative process that is identical or substantially identical to method of fabricating Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II) For this reason, the teaching the polishing layer has “a hardness of 55 Shore D to 65 Shore D” is inherent within and/or obvious in light of the teachings of Shimizu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731